Citation Nr: 9904260	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  95-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Records in the appellant's claims folder indicate that it is 
a "rebuilt" folder assembled after the appellant's original 
claims folder was lost in approximately June 1995.  The RO 
attempted to obtain all evidence of record in the original 
claims folder.


FINDING OF FACT

The medical evidence of record does not currently establish 
the presence or diagnosis of a psychiatric disability.


CONCLUSION OF LAW

The claim for service connection for a psychiatric 
disability, to include PTSD, is not well grounded and there 
is no further statutory duty to assist the appellant in 
developing facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service personnel records indicate that he 
served from June 1970 to January 1972.  He was stationed in 
the United States and in Europe.

A March 1995 supplemental statement of the case indicates 
that the appellant's service personnel records, which are not 
associated with the rebuilt claims folder, were negative for 
any complaint, treatment, or diagnosis, regarding a 
psychiatric disorder.

The March 1995 supplemental statement of the case indicates 
also that at a VA examination in 1994, the report of which is 
also not associated with the rebuilt claims folder, the 
examiner stated that there was no history of significant 
psychiatric disorder and made no diagnosis.

In a June 1995 statement, the appellant related stressors 
from representing the military in Europe in basketball games, 
which involved great pressure to win.

VA medical records from June 1994 to January 1997 document 
treatment of the appellant for conditions including chronic 
pancreatitis, anemia, hypertension, and polysubstance abuse.

In June 1996 the appellant was treated as an outpatient by 
the VA psychology service for a chronic pain evaluation.  
Psychological testing suggested a mild level of depressed 
mood.  The examiner opined that the appellant was not 
exaggerating his psychological and psychosocial reactions to 
his pain in order to gain medications.

At a March 1997 VA psychiatric examination, the appellant 
reported that he served in the Army from 1968 to 1970 and 
that he was in combat.  He complained that he did not have 
much energy but stated that his nerves were "pretty good."  
He denied hallucinations or suicidal or homicidal thoughts.  
He reported middle insomnia for unknown reasons.  He stated 
that he had last used marijuana two weeks previously and that 
he had last used crack cocaine nine months previously.

The examiner stated that the appellant gave a history 
consistent with crack cocaine and cannabis abuse and 
dependence.  The examiner stated that the appellant did not 
satisfy the criteria needed for a diagnosis of PTSD.


Analysis

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability, (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well-grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1998).  In addition, in the 
case of a disease only, service connection may be established 
by (1) evidence of the existence of a chronic disease in 
service or of a disease, eligible for presumptive service 
connection pursuant to statute or regulation, during the 
applicable presumption period and (2) present disability from 
it.  Savage, 10 Vet. App. at 495.  A chronic disability in 
service can be shown by "either evidence contemporaneous 
with service or the presumption period or evidence that is 
post service or post presumption period."  Id.  Service 
connection may also be granted for any disease if all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).

However, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit, 5 Vet. App. 91, 92-93.  
For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id.

In general, under pertinent law and VA regulations, service 
connection may be granted for a disability which was incurred 
during service or, ddition, service connection 
may be granted for a disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. § 
3.1(y) will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  38 
C.F.R. § 3.304(f) (1998).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.

The appellant has not presented medical evidence of current 
psychiatric disorder, including PTSD.  Mere contentions by a 
claimant, without supporting evidence of a current 
disability, do not constitute a well-grounded claim.  
Rabideau, 2 Vet. App. at 144; King v. Brown, 5 Vet. App. 19 
(1993).

At the appellant's VA examination in 1994, no psychiatric 
diagnosis was made.  At the appellant's March 1997 VA 
examination, only substance abuse and dependence were noted, 
but not PTSD.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted competent evidence sufficient to 
render his claim of service connection well grounded for a 
psychiatric disorder, to include PTSD.  Caluza, 7 Vet. App. 
498.  "Competent" evidence may be lay evidence in 
circumstances in which the determinative issue does not 
require medical expertise, such as the occurrence of an 
injury or the recounting of symptoms.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Heuer v. Brown, 7 Vet. App. 379 
(1995).  However, where the determinative issue involves 
medical etiology, such as to establish a nexus between 
inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, 10 Vet. App. at 
137; Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
appellant's contentions and statements on appeal have been 
considered carefully; however, this evidence alone cannot 
meet the burden imposed by 38 U.S.C.A. § 5107(a) with respect 
to the existence of a disability.  Espiritu, 2 Vet. App. 492.  
On the basis of the above findings, no basis in the record 
can be identified that would make the appellant's claim 
plausible or possible.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grottveit, 5 Vet. App. at 92; Tirpak, 2 Vet. App. at 610-
11; Murphy, 1 Vet. App. at 81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the August 1997 supplemental 
statement of the case.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under section 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (Section 5103(a) duty attaches only where 
there is an incomplete application that references other 
known and existing evidence).


ORDER

The appellant having failed to submit a well-grounded claim, 
the claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

